Citation Nr: 1529854	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no additional records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination was in March 2012 and the most recent VA treatment record in the claims file is from October 2013.  The VA treatment records in the file, as well as the Veteran's statements, suggest that the appellant's condition might have worsened since the most recent examination.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The claim must therefore be remanded for a new examination.

The Veteran asserts that his service-connected PTSD prevents him from maintaining gainful employment.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the claim for TDIU is included in the Veteran's appeal, and a remand for development of the issue is appropriate.  Id.

The Veteran's VA treatment records note his statements that he applied for disability through Met Life and eventually received disability compensation from an unknown source.  On remand, the AOJ should obtain any records connected to any disability compensation the Veteran might be receiving from a source other than VA.  It appears that a negative response from the Social Security Administration is on file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all pertinent, outstanding records from the Bath VA Medical Center and its associated clinics.  All attempts to obtain records should be documented in the claims folder.

2.  Contact the Veteran to clarify whether he is currently receiving disability compensation and, if so, whether it is through Social Security or a private source.

a.  If the Veteran is receiving disability compensation through a private source, request that the appellant sign any authorizations necessary to obtain records from that source, including all decisions and any medical records relied upon in making those decisions.  Then, obtain those records and associate them with the claims file.

b.  If the Veteran is receiving disability compensation through Social Security, contact the Social Security Administration, obtain the appellant's complete Social Security records, including all decisions and any medical records relied upon in making those decisions, and associate them with the claims file.

3.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination, by an examiner other than the one who performed the March 2012 examination, to determine the current nature and severity of his PTSD. The paper and electronic claims folder must be provided to and reviewed by the examiner as part of the examination. The examiner must specify in the report that the claims file has been reviewed. The examiner must provide a complete explanation for any opinion offered.

The examiner should provide a full multi-axial diagnosis, to include a GAF score related to the Veteran's PTSD. All signs and symptoms of psychiatric disability should be reported in detail. The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.

The examiner is also asked to specifically address the Veteran's treating psychiatrist's September 2012 opinion that the appellant is medically unable to obtain gainful employment as a result of his PTSD.

4.  The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§  3.158, 3.655 (2014).  

5.  The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

6.  Thereafter, the AOJ should readjudicate the issues, including the issue of entitlement to a TDIU.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




